--------------------------------------------------------------------------------

Exhibit 10.1
 
SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (hereinafter called "Agreement") is made as of the
7th day of July, 2010 by and among Time Associates, Inc., a Nevada corporation
(hereinafter called the "Company"), Michael F. Pope and Philip C. La Puma,
having an address as set forth on the signature page (hereinafter called the
"Stockholders"), and William  Alverson (hereinafter called "Buyer"), an
individual having an address as set forth on the signature page.


Recitals
A.           Buyer wishes to purchase from the Stockholders and the Stockholders
wishes to sell to Buyer, upon the terms and conditions stated in this Agreement,
18,661,000 shares of the Company's Common Stock (together with any securities
into which such shares may be reclassified as the "Common Stock") owned by the
Stockholders (hereinafter called the "Shares"), for the consideration set forth
in Section 2 of this Agreement; and


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


"Affiliate" shall mean (a) with respect to an individual, any member of such
individual's family including lineal ancestors and descendents; (b) with respect
to an entity, any officer, director, Stockholders, partner, manager, investor or
holder of an ownership interest of or in such entity or of or in any Affiliate
of such entity; and (c) with respect to a Person, any Person which directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person or entity.


"Agreement" shall have the meaning set forth in the preamble to this Agreement.


"Buyer" shall have the meaning set forth in the preamble to this Agreement.


"Benefit Arrangement" means each (i) employee benefit plan, as defined in
Section 3(3) of ERISA, (ii) employment contract and (iii) bonus, deferred
compensation, incentive compensation, performance compensation, stock purchase,
stock option, stock appreciation, restricted stock, phantom stock, savings,
profit sharing, severance, termination pay (other than statutory or common law
requirements for reasonable notice), health or other medical, salary
continuation, cafeteria, dependent care, vacation, sick leave, holiday pay,
fringe benefit, reimbursement, life insurance, disability or other (whether
insured or self-insured) insurance, supplementary unemployment, pension
retirement, supplementary retirement, welfare or other plan, program, policy or
arrangement, whether written or unwritten, formal or informal, which any current
or former employee, consultant or director of the Company, the Company's
Subsidiaries or any ERISA Affiliate participated or participates in or was or is
covered under, or was or is otherwise a party, and with respect to which the
Company, the Company's Subsidiaries or any ERISA Affiliate is or ever was a
sponsor or participating employer, or had or has an obligation to make
contributions, or was or is otherwise a party.
 
 
 

--------------------------------------------------------------------------------

 

 
"Capital Stock" shall have the meaning set forth in Section 4.6 of this
Agreement.


"Capital Stock Equivalents" shall have the meaning set forth in Section 4.6 of
this Agreement.


"Closing" shall have the meaning set forth in Section 3 of this Agreement.


"Closing Date" shall have the meaning set forth in Section 3 of this Agreement.


"Code" shall have the meaning set forth in the recitals of this Agreement.


"Common Stock" shall have the meaning set forth in the recitals to this
Agreement.


"Company" shall have the meaning set forth in the preamble to this Agreement.


"Company Subsidiary" shall have the meaning set forth in Section 4.7 of this
Agreement.


"Contingent Obligation" as to any Person shall mean the undrawn face amount of
any letters of credit issued for the account of such Person and shall also mean
any obligation of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness, leases, dividends, letters of credit or other
obligations ("Primary Obligations") of any other Person (the "Primary Obligor")
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent, (a) to purchase any
such Primary Obligation or any property constituting direct or indirect security
therefore, (b) to advance or supply funds (i) for the purchase or payment of any
such Primary Obligation or (ii) to maintain working capital or equity capital of
the Primary Obligor or otherwise to maintain the financial condition or solvency
of the Primary Obligor, (c) to purchase property, securities or services
primarily for the purpose of assuring the obligee under any such Primary
Obligation of the ability of the Primary Obligor to make payment of such Primary
Obligation, or (d) otherwise to assure or hold harmless the obligee under such
Primary Obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.


"Contracts" shall mean all contracts, leases, subleases, notes, bonds,
mortgages, indentures, Permits and Licenses, non-competition agreements, joint
venture or partnership agreements, powers of attorney, purchase orders, and all
other agreements, arrangements and other instruments, in each case whether
written or oral, to which such Person is a party or by which any of them or any
of its assets are bound.
 
 
 

--------------------------------------------------------------------------------

 

 
"Environmental Claim" shall mean any summons, citation, directive, information
request, notice of potential responsibility, notice of violation or deficiency,
order, claim, complaint, investigation, proceeding, judgment, letter or other
communication, written or oral, actual or threatened, from the United States
Environmental Protection Agency or other federal, state, local or foreign agency
or authority, or any other entity or individual, public or private, concerning
(a) any intentional or unintentional act or omission which involves Regulated
Substances on or off the property of a Person which might result in such Person
incurring a liability; (b) the imposition of any Lien on property, including,
but not limited to, Liens asserted by any Government Entity in connection with a
remedial action to the presence or release of Regulated Substances; or (c) any
alleged violation of or responsibility under Environmental Laws which could
result in a Person incurring a liability.


"Environmental Law" shall mean any Law relating to the assessment,
investigation, remediation, reduction or control of exposure to or other
regulation of pollutants, contaminants, chemicals, wastes or other material in
order to (1) protect human health and safety and the environment, including
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata and natural resources, (2) provide for worker safety and health, (3)
regulate the emission, discharge, release or threat thereof of pollutants,
contaminants, substances, chemicals, wastes or other material into the
environment, or otherwise relating to the manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, substances, chemicals, wastes or other material.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.


"ERISA Affiliate" shall mean any entity which has ever been considered a single
employer with The Company or Buyer, as the case may be, under Section 4001(b) of
ERISA or Section 414(b), (c), (m) or (o) of the Code.


"Financial Statements" shall have the meaning set forth in Section 4.10 of this
Agreement.


"Governmental Approval" shall mean the consent, approval, order or authorization
of, or registration, declaration or filing with any court, administrative agency
or commission or other Governmental Entity, authority or instrumentality,
domestic or foreign.


"Governmental Entity" means the government of the United States of America, any
other nation or any political subdivision thereof, whether foreign, state or
local, and any agency, authority, instrumentality, regulatory body, court,
tribunal, arbitrator, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
 
 

--------------------------------------------------------------------------------

 

 
"Indebtedness" shall mean as to any Person and whether recourse is secured by or
is otherwise available against all or only a portion of the assets of such
Person and whether or not contingent, but without duplication: (a) every
obligation of such Person for money borrowed; (b) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (c) every reimbursement obligation of such Person with
respect to letters of credit, bankers' acceptances or similar facilities issued
for the account of such Person; (d) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (including
securities repurchase agreements but excluding trade accounts payable or accrued
liabilities arising in the ordinary course of business which are not more than
120 days overdue or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP); (e) every Capital Lease Obligation of such Person; (f) any
obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection with any sales by
such Person unless such sales are on a non-recourse basis (as to collectability)
of (i) accounts or general intangibles for money due or to become due, (ii)
chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables, whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement; (g)
every obligation of such Person under any forward contract, futures contract,
swap, option or other financing agreement or arrangement (including, without
limitation, caps, floors, collars and similar agreements), the value of which is
dependent upon interest rates, currency exchange rates, commodities or other
indices (a "derivative contract"); (h) every obligation in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefore as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefore and such terms are enforceable under
applicable law; and (i) every Contingent Obligation of such Person with respect
to Indebtedness of another Person.


"Intellectual Property" shall mean all trade names, trademarks (whether or not
registered), service marks, patents and copyrights (including any registrations
or pending applications for registration of any of the foregoing), trade
secrets, inventions, processes, formulae, technology, technical data,
information, know-how and other proprietary intellectual property, and all
licenses or other rights relating to any of the foregoing that are attributable
to the conduct of, used in, or related to, the operations of a Person and its
subsidiaries.


"Inventories" shall mean shall mean all inventory, merchandise, finished goods,
raw materials, work-in-process, packaging, supplies and similar personal
property owned by the Company and held or stored by or for the Company or in
transit in connection therewith (including, without limitation, held or stored
for the Company at warehouses owned by third parties), for use in the operation
of its business as of a particular date, whether or not recorded on its books or
financial records, and any prepaid deposits for any of the same at such date.


"IP Licenses" shall have the meaning set forth in Section 4.15 of this
Agreement.


"Laws" shall mean all foreign, federal, state and local statutes, laws,
ordinances, regulations, rules, resolutions, orders, writs, injunctions,
judgments and decrees applicable to the specified Person and to the businesses
and assets thereof.


"License" shall mean any franchise, authorization, license, permit, certificate
of occupancy, easement, variance, exemption, certificate, consent or approval of
any Governmental Entity or other Person.
 
 
 

--------------------------------------------------------------------------------

 

 
"Lien" shall mean any mortgage, pledge, assessment, security interest, lease,
lien, adverse claim, levy, charge or other encumbrance of any kind, except for
Rule 144 under the Securities  Act of 1933 restrictive legend.


"Material Adverse Effect" shall mean an event or change, individually, or in the
aggregate with other events or changes, that could reasonably be expected to
have a material adverse effect on (a) the business, properties, prospects,
condition (financial or otherwise) or results of operations of the entity and
its Subsidiaries taken as a whole (other than those events, changes or effects
resulting from general economic conditions or the industry in which such entity
is engaged generally) or (b) the ability of such party to consummate the
transactions contemplated hereby.


"Material Contracts" shall have the meaning set forth in Section 4.19 of this
Agreement.


"Permitted Liens" shall mean (a) easements, restrictions, covenants, rights of
way or minor irregularities of title currently of record against any leased real
property or that otherwise do not interfere with the use and occupancy thereof;
(b) liens for Taxes not yet due and payable, or for Taxes being contested in
good faith by appropriate proceedings, provided that in each such case, adequate
reserves are maintained in accordance with GAAP; (c) warehouse and materialmen's
liens which do not individually or in the aggregate interfere with the use of
the related assets and (d) a blanket security interest and lien in favor of its
lender.


"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, Limited Liability Company,
association, corporation, institution, entity, party, Governmental Entity or any
other juridical entity of any kind or nature whatsoever.


"Preferred Stock" shall have the meaning set forth in Section 4.6 of this
Agreement.


"Regulated Substances" shall mean any pollutant, contaminant, substance,
chemical, waste or other material which is listed, defined, identified or
otherwise regulated under any Environmental Law, including those materials
identified as "hazardous" or "toxic," including, without limitation, petroleum
or petroleum products, polychlorinated biphenyls ("PCBs"), flammable materials,
explosives, radioactive materials, urea formaldehyde foam insulation, asbestos
or asbestos-containing materials and "source," "special nuclear," and "by
product" material as defined in the Atomic Energy Act of 1985, 42 U.S.C. §§3011
et seq.


"Retiree" shall mean (a) any retired or former employee, director or officer of
the Company; or (b) any former independent contractor of the Company.


"SEC" shall mean the Securities and Exchange Commission.


"SEC Documents" shall have the meaning set forth in Section 4.9 of this
Agreement.


"SEC Reports" means each report, schedule, registration statement, definitive
proxy statement and other document required to be filed by the Company and its
predecessors and officers and directors under the Exchange Act or the Securities
Act as such documents have been amended since the time of their filing.
 
 
 

--------------------------------------------------------------------------------

 

 
"Shares" shall have the meaning set forth in the recitals to this Agreement.


"Stockholders" shall have the meaning set forth in the recitals to this
Agreement.


"Subsidiary" shall mean any Person in which another Person, directly or
indirectly, owns 50% of either the equity interests in or voting control of,
such Person.


"Takeover Proposal" shall mean any proposal for a tender or exchange offer,
merger, consolidation, sale of all or substantially all of such party's assets,
including the Shares with respect to the Stockholders, sale of in excess of
fifteen percent of the shares of capital stock or other business combination
involving such party or any proposal or offer to acquire in any manner a
substantial equity interest (including any interest exceeding fifteen percent of
the equity outstanding) in, or all or substantially all of the assets of, such
party other than the transactions contemplated by this Agreement.


"Taxes" means all federal, state, county, local, municipal, foreign and other
taxes, assessments, duties or similar charges of any kind whatsoever, including
all corporate franchise, income, gross receipts, occupation, windfall profits,
sales, use, ad valorem, value-added, profits, license, withholding, payroll,
employment, excise, premium, real property, personal property, customs, net
worth, capital gains, transfer, stamp, documentary, social security, disability,
environmental, alternative minimum, recapture and other taxes, and including all
interest, penalties and additions imposed with respect thereto, whether disputed
or not and including any obligations to indemnify or otherwise assume or succeed
to the Tax liability of any Person, and any liability in respect of any Tax as a
result of being a member of any affiliated, combined, consolidated, unitary or
similar group.


"Tax Return" means any report, return, statement, estimate, informational
return, declaration or other written information required to be supplied to a
taxing authority in connection with Taxes.


"Taxing Authority" means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising tax regulatory
authority.


"Transaction Documents" shall mean this Agreement.


2.           Purchase and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, on the Closing Date, Buyer shall purchase, and the
Stockholders shall sell to Buyer, the Shares, free and clear of any Lien, in
exchange for the purchase price as specified below.  At the Closing, the
Stockholders shall deliver or cause to be delivered to Buyer the certificate(s)
representing the Shares, each properly endorsed for transfer to Buyer (except
for the certificates representing a portion of the Shares held as pledge for the
Note and subject to the lock up agreement as defined herein) and Buyer shall
deliver to the Stockholders the aggregate sum of $258,000 in U.S. funds (the
"Purchase Price"). A $50,000 deposit (refundable) shall be paid herewith as
consideration for this Agreement, to be credited against the purchase price at
closing. Balance of the purchase price (after credit of the deposit) shall be
paid as $180,000 cash at closing subject to any payments under section 10.6
herein, and $78,000 in the form of promissory note and pledge agreement (the
“Note”). Such Note shall be due and payable in full 60 days after Closing, as
set forth in Schedule 1.  The Closing shall take place at the Law Offices of
Iwona J. Alami, 620 Newport Center Dr., Suite 1100, Newport Beach, California
92660 (“Alami”) or such other place as may be agreed between the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 

 
3.           Closing.  Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by Buyer, the Stockholders
shall deliver to Alami, in trust, a certificate or certificates, registered in
the name of "Buyer," representing the Shares, including the shares to be held in
trust under the lock-up agreement, as set forth on Exhibit B, with instructions
that such certificates are to be held for release to Buyer only upon payment in
full of the Purchase Price to the Stockholders by Buyer.  Upon such receipt by
Alami, Buyer shall promptly, but no more than one Business Day thereafter, cause
a wire transfer in same day funds to be sent to the trust account of Alami in
the amount of the Purchase in an amount representing the full amount of the
Purchase Price.  On the date (the "Closing Date") the Stockholders receive the
Purchase Price, the certificates evidencing the Shares shall be released to
Buyer, subject to the provisions of the Note, the certificates representing a
total of 800,000 shares for the Stockholders subject to the lock-up agreement
shall be held by Alami as set forth in Exhibit A and payments set forth in
Section 10.6 shall be made (the "Closing").  The Closing of the purchase and
sale of the Shares shall take place at the offices of Alami, or at such other
location and on such other date as the Stockholders and Buyer shall mutually
agree on or before July 10, 2010.


4.           Representations and Warranties of the Stockholders and the
Company.  The Stockholders and the Company hereby, jointly and severally,
represent and warrant to Buyer that, except as set forth in the schedules
delivered herewith (collectively, the "Disclosure Schedules"):


4.1.           Authority; Binding Agreements of the Stockholders.  The
Stockholders has the legal capacity to own the Shares owned by the
Stockholders.  The execution and delivery by the Stockholders of this Agreement
and the consummation by the Stockholders of the transactions contemplated hereby
has been duly and validly authorized by all necessary action of the
Stockholders.  The Stockholders has the legal capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and the
Stockholders has duly executed and delivered this Agreement.  This Agreement is
a legal, valid and binding obligation of the Stockholders enforceable against
the Stockholders in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and other laws affecting the enforcement of creditors' rights
generally and by general principles of equity.
 
 
 

--------------------------------------------------------------------------------

 

 
4.2.           Ownership of Capital Stock.  The Stockholders is the record and
beneficial owner of the Shares.  The Stockholders has valid and marketable title
to the Shares, free and clear of any Liens and has the absolute and unrestricted
right, power and capacity to sell, assign and transfer the Shares to Buyer.  The
delivery to Buyer of the certificates representing the Shares and the payment to
the Stockholders in accordance with Section 2 will transfer to Buyer record and
beneficial ownership of the Shares free and clear of all Liens for the Purchase
Price.  The Shares are not subject to any voting trust agreement or other
contract, agreement, arrangement, commitment or understanding, including any
such agreement, arrangement, commitment or understanding restricting or
otherwise relating to the voting, dividend rights or disposition of such
Shares.  The Stockholders does not own any rights, subscriptions, warrants,
options, conversion rights or agreements of any kind outstanding to purchase or
otherwise acquire any shares of capital stock or other equity securities of
Buyer.


4.3.           No Breach by Stockholders.  The execution and delivery of this
Agreement by the Stockholders does not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation under, or result in the creation of any Lien on
any of the properties or assets of the Stockholders under, any provision of (i)
any contract or agreement to which the Stockholders is a party or by which any
of his property or assets are bound, (ii) any license, franchise, permit or
other similar authorization held by the Stockholders, or (iii) any judgment,
order or decree or statute, law, ordinance, rule or regulation applicable to the
Stockholders or his property or assets.


4.4.           Governmental Consents.  No permit, consent, approval, license,
order or authorization of, or registration, declaration or filing with, any
court or other Governmental Entity is required to be obtained or made in
connection with the execution, delivery or performance of this Agreement by the
Stockholders or the consummation by the Stockholders of any of the transactions
contemplated hereby.


4.5           Organization of the Company.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has all requisite corporate power and corporate authority to enter
into the Transaction Documents to which it is a party, to consummate the
transactions contemplated hereby and thereby, to own, lease and operate its
properties and to conduct its business.  The Company is duly qualified or
licensed to do business as a foreign corporation and is in good standing in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary, except where
the failure to obtain such qualification or license would not, individually or
in the aggregate, have a Material Adverse Effect.  The Stockholders has
heretofore delivered or made available to Buyer complete and correct copies of
the certificate of incorporation and by-laws of the Company.  The Company is not
in violation of its organizational documents.
 
 
 

--------------------------------------------------------------------------------

 

 
4.6           Capitalization.  The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock and 200,000 shares of preferred
stock (the "Preferred Stock" together with the Common Stock, the "Capital
Stock"), of which 24,398,483 shares of Common Stock are issued and outstanding
on the date hereof.  No other shares of any other class or series of Capital
Stock or securities exercisable or convertible into or exchangeable for Capital
Stock ("Capital Stock Equivalents") are authorized, issued or outstanding.  The
outstanding shares of Capital Stock have been duly authorized and validly issued
and are fully paid and
non-assessable and were not issued in violation of, and are not subject to, any
preemptive, subscription or similar rights.  To the Stockholders' and the
Company's knowledge, none of the outstanding Capital Stock was issued in
violation of any Law, including without limitation, federal and state securities
laws. There are no outstanding warrants, options, subscriptions, calls, rights,
agreements, convertible or exchangeable securities or other commitments or
arrangements relating to the issuance, sale, purchase, return or redemption,
and, to the Stockholders' and the Company's knowledge, voting or transfer of any
shares, whether issued or unissued, of Capital Stock, Capital Stock Equivalents
or other securities of the Company.  The Company does not have outstanding
Stockholders purchase rights or "poison pill" or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.7           Subsidiaries.  Section 4.7 of the Disclosure Schedule contains a
list of the name of each Subsidiary of the Company (each such corporation,
partnership or other entity being referred to herein as a "Company
Subsidiary").  .  Each of the outstanding shares of capital stock of each of the
Company Subsidiaries is duly authorized, validly issued, fully paid and
non-assessable and owned by the Company or another Company Subsidiary free and
clear of any Liens and were not issued in violation of, nor subject to, any
preemptive, subscription or similar rights.  There are no outstanding warrants,
options, subscriptions, calls, rights, agreements, convertible or exchangeable
securities or other commitments or arrangements relating to the issuance, sale,
purchase, return or redemption, or to the Stockholders' and the Company's
knowledge, voting or transfer of any shares, whether issued or unissued, of any
Company Subsidiary.  The Company and the Company Subsidiaries do not own any
equity interests in any other Person.


4.8           No Violation; Consents and Approvals.  The execution and delivery
by the Stockholders and the Company of the Transaction Documents does not, and
the consummation of the transactions contemplated hereby and thereby and
compliance with the terms hereof and thereof will not, conflict with or result
in any violation of or default (or an event which, with notice or lapse of time
or both, would constitute a default) under, (a) the terms and conditions or
provisions of the certificate of incorporation or by-laws of the Company or any
Company Subsidiary, (b) any Law applicable to the Company or any Company
Subsidiary or the property or assets of the Company or any Company Subsidiary,
or (c) give rise to any right of termination, cancellation or acceleration
under, or result in the creation of any Lien upon any of the properties of the
Company or any Company Subsidiary under any Contract to which the Company or any
Company Subsidiary is a party or by which the Company or any Company Subsidiary
or any assets of the Company or any Company Subsidiary may be bound, except, in
the case of clauses (b) and (c), for such conflicts, violations or defaults
which are set forth in Section 4.8 of the Disclosure Schedule and as to which
requisite waivers or consents will have been obtained prior to the Closing or
which, individually or in the aggregate, would not have a Material Adverse
Effect.  No Governmental Approval is required to be obtained or made by or with
respect to the Company or any Company Subsidiary in connection with the
execution and delivery of this Agreement or the consummation by the Company or
the Stockholders of the transactions contemplated hereby.  The Company has taken
all action necessary to exempt the sale of the Shares to Buyer and the other
transactions contemplated by this Agreement and the Merger Agreement from the
provisions of any Stockholders rights plan or other "poison pill" arrangement,
any anti-takeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the Company's certificate of incorporation or
bylaws that is or could reasonably be expected to become applicable to Buyer as
a result of the transactions contemplated hereby, including without limitation,
the sale of the Shares to Buyer and the ownership, disposition or voting of the
Shares by Buyer or the exercise of any right granted to Buyer pursuant to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
4.9.           Financial Statements.  The audited consolidated financial
statements for June 30, 2009 and the unaudited consolidated interim financial
statements of the Company (collectively, the "Financial Statements") for March
31, 2010 (a) comply as to form in all material respects with applicable
accounting requirements and published rules and regulations with respect
thereto, (b) fairly present in all material respects the consolidated financial
condition and the results of operations and cash flows of the Company and the
Company Subsidiaries as of the dates and for the periods indicated (subject, in
the case of any unaudited interim financial statements, to normal year-end
adjustments and other adjustments described therein) and (c) were prepared in
accordance with the rules and regulations of the SEC and generally accepted
accounting principles ("GAAP"), except as disclosed therein and in the notes
thereto.  All of the Company Subsidiaries have been consolidated in the
Financial Statements.

 
4.10           Absence of Certain Changes or Events.  Since March 31, 2010, each
of the Company and the Company Subsidiaries has conducted no business, and,
other than as expressly contemplated by this Agreement, since such date, there
has not been, with respect to the Company or the Company Subsidiaries, any:


(a)           change or, to the knowledge of the Stockholders and the Company,
threatened change in the business, assets, operations, condition (financial or
otherwise), results of operations or prospects of the business of the Company or
the Company Subsidiaries, which has had or could have a Material Adverse Effect;


(b)           transactions not in the ordinary course of business consistent
with past practice;


(c)           damage, destruction or loss, whether or not insured, materially
affecting the Company' business or assets;


(d)           change in accounting principles, methods or practices, investment
practices, claims, payment and processing practices or policies regarding
intercompany transactions;


(e)           revaluation of any assets;


(f)           declaration, setting aside, or payment of a dividend or other
distribution in respect of the capital stock of the Company or the Company
Subsidiaries, or any direct or indirect redemption, purchase or other
acquisition of any shares of such capital stock;
 
 
 

--------------------------------------------------------------------------------

 

 
(g)           issuance or sale of any shares of any equity security or of any
security exercisable or convertible into or exchangeable for equity securities;


(h)           amendment to the certificate of incorporation, by-laws or similar
organizational documents of the Company or the Company Subsidiaries;


(i)           sale, assignment or transfer of or lapse of any rights with
respect to Intellectual Property, other than in the ordinary course of business
consistent with past practice;


(j)           indebtedness incurred for borrowed money or any commitment to
borrow money, any incurrence of a contingent liability or any guaranty or
commitment to guaranty the indebtedness of others entered into, by the Company
or the Company Subsidiaries;


(k)           capital expenditure or capital commitment requiring an expenditure
of monies in the future by the Company or the Company Subsidiaries, other than
transactions in the ordinary course of business consistent with past practice
not in excess of $1,000 in the aggregate for the Company and the Company
Subsidiaries;


(l)           cancellation of any debt or waiver or release of any contract,
right or claim;


(m)           amendment, termination or revocation of, or a failure in any
material respect to perform obligations or the occurrence of any default under
(i) any Contract to which the Company or the Company Subsidiaries is or, as of
June 30, 2008 or to date hereof, was a party, other than in the ordinary course
of business consistent with past practice, or (ii) any License;


(n)           increase or commitment to increase the salary or other
compensation payable or to become payable to the Company's or the Company's
Subsidiaries' officers, directors, employees, agents or independent contractors,
or the payment of any bonus to the foregoing persons except in the ordinary
course of business consistent with past practice;


(o)           execution of termination, severance or similar agreements with any
officer, director, employee, agent or independent contractor of the Company or
the Company Subsidiaries;


(p)           entering into any leases of real property or agreement to acquire
real property;


(q)           new or change of any Tax election;


(r)           steps taken to incorporate any Subsidiary, other than Merger Sub;


(s)           acquisition or disposition of, or incurrence of a Lien (other than
a Permitted Lien) on, any assets and properties of the Company or any Company
Subsidiary;
 
 
 

--------------------------------------------------------------------------------

 

 
(t)           transaction by the Company or any Company Subsidiary with any
officer, director or Affiliate thereof or any Affiliate of any such officer,
director or Affiliate; or


(u)           any agreement, or other commitment, whether in writing or
otherwise, to take any of the actions specified in this Section 4.11, except as
expressly contemplated by this Agreement.


4.11           Absence of Undisclosed Liabilities.  Neither the Company nor any
of the Company Subsidiaries has any indebtedness, liability or obligation,
whether or not accrued, absolute, contingent or otherwise, known or unknown, and
whether due or to become due, which was not reflected or reserved against in the
balance sheets and the notes thereto, except for those (i) incurred in
connection with this Agreement or (ii) incurred in the ordinary course of
business and in each such case is fully reflected on the Company' books of
account and, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.


4.12           Personal Property.


(a)           Each of the Company and the Company Subsidiaries has good, valid
and marketable title to, or a valid leasehold interest in, all assets
respectively owned or leased by each of them, including, without limitation, all
assets reflected in Financial Statements and all assets acquired by the Company
or the Company Subsidiaries since June 30, 2009 (except for assets which have
been sold or otherwise disposed of in the ordinary course of business consistent
with past practice), free and clear of all Liens, other than Permitted
Liens.  All personal property of each of the Company or the Company Subsidiaries
is in good operating condition and repair, ordinary wear and tear excepted, and
is suitable and adequate for the uses for which it is intended or is being used
and its use complies in all material respects with applicable Laws.  To the
Stockholders' and the Company's knowledge, there are no facts or conditions
affecting the Company, the Company Subsidiaries or their assets or business
which could, individually or in the aggregate, interfere in any material respect
with the use, occupancy or operation thereof as currently (or proposed to be)
used, occupied or operated, or their adequacy for such use, except for facts or
conditions relating solely to general economic, business or political
developments affecting the economy generally.


(b)           Following the consummation of the transactions contemplated by
this Agreement, each of the Company and the Company Subsidiaries will continue
to own, pursuant to good, valid and marketable title, or lease, under valid and
subsisting leases disclosed in Section 4.12(b) of the Disclosure Schedule, or
otherwise retain its interest in, the assets of the Company or a Company
Subsidiary without incurring any penalty or other adverse consequences,
including, without limitation, any increase in any respect in rentals, royalties
or licenses or other fees imposed as a result of, or arising from, the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents.


4.13.           Real Property.  The Company does not own or lease any real
property.
 
 
 

--------------------------------------------------------------------------------

 

 
4.14           Intellectual Property.


(a)           Section 4.14(a) of the Disclosure Schedule sets forth (i) all
trade name registrations, trademark registrations, service mark registrations,
patents and copyright registrations (and any pending applications for any of the
foregoing) that are owned by the Company or any of the Company Subsidiaries, and
(ii) all Intellectual Property that is licensed to the Company or any of the
Company Subsidiaries by third parties and material to their business. None of
the Company or the Company Subsidiaries has received any written notice that the
rights of the Company or the Company Subsidiaries in their Intellectual Property
have been declared unenforceable or otherwise invalid by any court or
Governmental Entity.  The Company and the Company Subsidiaries have taken
commercially reasonable steps to maintain and protect the rights of the Company
and the Company Subsidiaries in and to each item of their Intellectual Property,
it being understood that the Company has not registered Intellectual Property
which it may have a legal right to register.  To the knowledge of the
Stockholders and the Company, there are no rights of any Person that would
interfere with or prevent the use by the Company of any of the rights of the
Company and the Company Subsidiaries in and to any Intellectual Property that is
material to their business.  To the Stockholders' and the Company's knowledge,
there is no existing third party infringement, misuse, or misappropriation of
the Intellectual Property of the Company or any of the Company
Subsidiaries.  With respect to any agreements by which the Company or the
Company Subsidiaries are licensed or otherwise are granted the right to use any
item of third party Intellectual Property that is material to the respective
businesses of the Company and the Company Subsidiaries (the "IP Licenses"), the
consummation of the transactions contemplated by this Agreement shall not cause
a breach of such agreements or cause the licensor under such agreements to be
able to terminate such agreements.


(b)           Except as would not have a Material Adverse Effect, neither the
Company nor any of the Company Subsidiaries has interfered with, infringed upon,
misappropriated or otherwise violated any Intellectual Property right of any
Person.


(c)           No item of Intellectual Property owned by the Company or any of
the Company Subsidiaries is subject to any outstanding injunction, judgment,
order, decree, ruling or charge to which the Company or any of the Company
Subsidiaries is a party or to which its assets are bound. No action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand to which
the Company or any of the Company Subsidiaries is a party or to which any of
their assets are bound is pending or, to the Stockholders' and the Company's
knowledge, threatened which challenges the legality, validity, enforceability or
ownership of, or the Company or the Company Subsidiaries' right to use, any
items of Intellectual Property.


(d)           Neither the Company nor any of the Company Subsidiaries has agreed
to indemnify any Person for or against any interference, infringement,
misappropriation, or other conflict of or with any third party Intellectual
Property (other than pursuant to shrink wrap licenses for commercially available
"off the shelf" software).  Except as would not have a Material Adverse Effect,
(i) the Company and the Company Subsidiaries possess the sole and exclusive
good, valid and transferable title in and to all items of Intellectual Property
that the Company and the Company Subsidiaries purport to own, free and clear of
all Liens, and (ii) no royalties or other payments are required in connection
with the use and enjoyment by the Company or the Company Subsidiaries of any of
their respective items of Intellectual Property (other than royalties or other
payments, in each case not exceeding $5,000 with respect to licenses of
commercially available software).
 
 
 

--------------------------------------------------------------------------------

 

 
4.15           Litigation; Compliance with Laws.


(a)           There are: (i) no claims, actions, suits, investigations or
proceedings pending or, to the Stockholders' and the Company's knowledge,
threatened against, relating to or affecting the Company or the Company
Subsidiaries, the business, the assets, or any employee, officer, director,
Stockholders, or independent contractor of the Company or the Company
Subsidiaries in their capacities as such, and (ii) no orders of any Governmental
Entity or arbitrator outstanding against the Company or the Company
Subsidiaries, the business, the assets, or any employee, officer, director,
Stockholders, or independent contractor of the Company or the Company
Subsidiaries in their capacities as such, or that could prevent or enjoin, or
delay in any respect, consummation of the transactions contemplated
hereby.  Section 4.15 of the Disclosure Schedule includes a description of all
pending or threatened claims, actions, suits, investigations or proceedings
involving the Company or the Company Subsidiaries, the business, the assets, or
any employee, officer, director, Stockholders or independent contractor of the
Company or the Company Subsidiaries in their capacities as such.


(b)           The Company and the Company Subsidiaries have complied and are in
compliance in all material respects with all Laws applicable to the Company, any
Subsidiary of the Company, its business or its assets, including the Sarbanes
Oxley Act of 2002.  Neither the Company nor the Company Subsidiaries has
received notice from any Governmental Entity or other Person of any material
violation of Law applicable to the Company, any of the Company Subsidiaries,
their business or their assets.  The Company and the Company Subsidiaries have
obtained and hold all required Licenses (all of which are in full force and
effect) from all Government Entities applicable to the Company, the Company
Subsidiaries, their business or their assets.  No violations are or have been
recorded in respect of any such License and no proceeding is pending, or, to the
Stockholders' and the Company's knowledge, threatened to revoke or limit any
such License.


4.16           Employee Benefit Plans.


(a)           (i) Neither the Company nor any of its ERISA Affiliates maintains
or sponsors, or has any liability, contingent or otherwise, with respect to, any
Benefit Arrangement, (ii)  no Benefit Arrangement provides or has ever provided
post-retirement medical or health benefits or severance benefits, except to the
extent required by Part 6 of Title I of ERISA or similar state laws, and
(iii)  no Benefit Arrangement is or has ever been a "welfare benefit fund," as
defined in Section 419(e) of the Code, or an organization described in Sections
501(c)(9) or 501(c)(20) of the Code.  The Company has made available to Buyer
true and complete copies of: (i) each written Benefit Arrangement document and a
description of each unwritten Benefit Arrangement, (ii) each summary plan
description relating to any Benefit Arrangement, (iii) each trust, insurance or
other funding contract or agreement relating to any Benefit Arrangement, (iv)
each administrative services contract or agreement relating to any Benefit
Arrangement, (v) the three most recent annual reports (Forms 5500) for each
Benefit Arrangement (including all related schedules), if applicable, and (vi)
the most recent Internal Revenue Service determination letter, opinion,
notification or advisory letter (as the case may be) for each Benefit
Arrangement which is intended to constitute a qualified plan under Section 401
of the Code.  Neither the Company nor any ERISA Affiliate has any obligation or
commitment to establish, maintain, operate or administer any new Benefit
Arrangement or to amend any Benefit Arrangement so as to increase benefits
thereunder or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Neither the Company nor any ERISA Affiliate has or has ever had
any liability with respect to any Benefit Arrangement that is subject to Title
IV of ERISA, including a "multiemployer plan," as defined in Section 3(37) of
ERISA or a "single employer plan" within the meaning of Section 4001(a)(15) of
ERISA.  Neither the Company nor any ERISA Affiliate has terminated a Benefit
Arrangement with respect to which any liability remains outstanding.


(c)           Each Benefit Arrangement conforms in all material respects to, and
has been operated and administered in material compliance with, its terms and
all applicable laws, including ERISA and the Code, and including, but not
limited to the requirements of ERISA Sections 601 et seq. and 701 et seq. and
Sections 4980B, 9801 and 9802 of the Code.  Each Benefit Arrangement intended to
be qualified under Section 401(a) of the Code is so qualified and is the subject
of a currently effective favorable IRS determination, opinion, notification or
advisory letter issued by the IRS.  Neither the Company nor any ERISA Affiliate
has incurred or is subject to a tax under Section 4979 of the Code.  No Benefit
Arrangement has assets that include securities issued by the Company or any
ERISA Affiliate.


(d)           There are no pending or, to the Stockholders' and the Company's
knowledge, threatened actions, suits, claims, trials, arbitrations,
investigations or other proceedings by any Person or Governmental Authority,
including any present or former participant or beneficiary under any Benefit
Arrangement (or any beneficiary of any such participant or beneficiary)
involving any Benefit Arrangement or any rights or benefits under any Benefit
Arrangement other than ordinary and usual claims for benefits by participants or
beneficiaries thereunder.  To the Stockholders' and the Company's knowledge, no
event has occurred and no condition exists that could subject the Company or the
fund of any Benefit Arrangement to the imposition of any tax or penalty with
respect to any Benefit Arrangement, whether by way of indemnity or
otherwise.  All contributions required to have been made or remitted and all
expenses required to have been paid by the Company to or under any Benefit
Arrangement under the terms of any such plan, any agreement or any applicable
law have been paid within the time prescribed by any such plan, agreement or
law.  All contributions to or under any Benefit Arrangement have been currently
deductible under the Code when made.  No "prohibited transaction" (as defined in
ERISA Section 406) or breach of fiduciary responsibility has occurred with
respect to any Benefit Arrangement for which a tax, penalty or other liability
of whatever nature could be incurred by the Company, whether by way of indemnity
or otherwise.
 
 
 

--------------------------------------------------------------------------------

 

 
(e)           There is no contract, agreement or benefit arrangement covering
any current or former employee or director of the Company or any ERISA Affiliate
which, individually or in the aggregate, could be expected to give rise to the
payment of any amount which would constitute an "excess parachute payment" (as
defined in Section 280G of the Code) or be nondeductible under Section 162(m) of
the Code.  Neither the execution of this Agreement nor the consummation of any
of the transactions contemplated hereby will, either alone or in conjunction
with any other event (including the termination of an employee's employment) (i)
result in any obligation or liability (with respect to accrued benefits or
otherwise) on the part of the Company or any ERISA Affiliate under any Benefit
Arrangement, or to any present or former employee, director, officer,
Stockholders, contractor or consultant of the Company or any ERISA Affiliate,
(ii) be a trigger event under any Benefit Arrangement that will result in any
payment (whether of severance pay or otherwise) becoming due to any such present
or former employee, officer, director, Stockholders, contractor, or consultant,
or (iii) accelerate the time of payment or vesting, or increase the amount, of
any compensation theretofore or thereafter due or granted to any employee,
officer, director, Stockholders, contractor, or consultant of the Company or any
ERISA Affiliate.


(f)           No Benefit Arrangement is required to comply with the provisions
of any foreign law.


(g)           Other than routine claims for benefits under any Benefit
Arrangement, there are no pending, or, to the Stockholders' and the Company's
knowledge, threatened, actions or proceedings involving any Benefit Arrangement,
or the fiduciaries, administrators, or trustees of any Benefit Arrangement or
the Company or any of its ERISA Affiliates as the employer or sponsor under any
Benefit Arrangement, with any of the IRS, the Department of Labor, the Pension
Benefit Guaranty Corporation, any participant in or beneficiary of any Benefit
Arrangement or any other person whomsoever.  The Stockholders knows of no
reasonable basis for any such claim, lawsuit, dispute, action or controversy.


4.17           Taxes.


(a)           The Company has not timely filed but has caused to be filed all
Tax Returns required to be filed under applicable Tax Laws.  All such Tax
Returns were, when filed, and continue to be, true, correct and complete in all
material respects.  The Company is not currently the beneficiary of any
extension of time within which to file any Tax Return.  No claim has ever been
made by the Taxing Authority of any jurisdiction in which the Company does not
file Tax Returns or pay Taxes that it may be subject to taxation by that
jurisdiction, nor is there any meritorious basis for such a claim.


(b)           All Taxes due and owing by the Company (whether or not shown on
any Tax Return) have been timely paid.  Any liability of the Company for Taxes
not yet due and payable, or that are being contested in good faith by
appropriate proceedings, have been provided for on the Financial Statements in
accordance with GAAP.  There are no Liens for Taxes (other than Taxes not yet
due and payable) upon any of the assets of the Company.


(c)           The Company has timely withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, Stockholders, or other third party
(including withholding of Taxes pursuant to Sections 1441, 1442, 3121 and 3402
of the Code or any comparable provision of any state, local or foreign Laws, any
applicable Tax convention, or otherwise).
 
 
 

--------------------------------------------------------------------------------

 

 
(d)           No foreign, federal, state or local Tax audits or administrative
or judicial Tax proceedings are pending with respect to the Company.  The
Company has not received from any Taxing Authority (i) any notice indicating an
intent to commence any audit or other review, (ii) any request for information
related to Tax matters, or (iii) any notice of deficiency or proposed adjustment
for any amount of Tax proposed, asserted or assessed by any authority against
the Company.  Each deficiency resulting from any audit or examination relating
to Taxes of the Company has been timely paid.  The Company has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.


(e)           The Company is not a party to and is not bound by any Tax sharing
agreement, Tax indemnity obligation or similar agreement, arrangement or
practice with respect to Taxes, whether or not in writing (including any advance
pricing agreement, closing agreement or other agreement relating to Taxes with
any Taxing Authority).


(f)           The Company has delivered to Buyer (i) complete and correct copies
of all its Tax Returns for all taxable periods and (ii) complete and correct
copies of all private letter rulings, revenue agent reports, information
document requests, notices of proposed deficiencies, deficiency notices,
protests, petitions, closing agreements, settlement agreements, pending ruling
requests and any similar documents, submitted, received or agreed to by or on
behalf of the Company and relating to Taxes for all taxable periods for which
the statute of limitations has not yet expired.


(g)           The Company has no liability for the Taxes of any other Person
under Treasury Regulation Section 1.1502-6 (or similar provision of state, local
or foreign Law), as a transferee, successor, by contract or otherwise.


(h)           The unpaid Taxes of the Company (i) did not, as of the most recent
fiscal month end, exceed the reserve for Tax liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the Company' books and records provided to the Company,
and (ii) shall not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company.  Since its inception, the Company has not incurred any liability for
Taxes arising from extraordinary gains or losses, as that term is used in GAAP,
other than in the ordinary course of business consistent with past practice.


(i)           The Company has not been a "United States real property holding
corporation" within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.


4.18           Contracts and Commitments.  Section 4.17 of the Disclosure
Schedule sets forth a list of all material agreements, Contracts and commitments
to which the Company or any Company Subsidiary is a party or by which the
Company, any Company Subsidiary or their respective assets are bound (each, a
"Material Contract"), including, without limitation:
 
 
 

--------------------------------------------------------------------------------

 

 
(a)           agreements, contracts, commitments or arrangements involving
Intellectual Property;


(b)           employment agreements or severance agreements or employee
termination arrangements that are not terminable at will by the Company or a
Company Subsidiary without penalty;


(c)           any change of control agreements with employees of the Company or
any Company Subsidiary;


(d)           agreements, contracts, commitments or arrangements containing any
covenant limiting the ability of the Company or any Company Subsidiary to engage
in any line of business or to compete with any business or person;


(e)           agreements or contracts with any officer, director or employee of
(i) the Company or (ii) any Company Subsidiary (other than employment, severance
and change of control agreements covered by clause (b) or (c) above);


(f)           agreements or contracts under which the Company or any Company
Subsidiary has borrowed or loaned money, or any note, bond, indenture, mortgage,
installment obligation or other evidence of indebtedness for borrowed or loaned
money or any guarantee of such indebtedness, in each case, relating to amounts
in excess of $5,000;


(g)           joint venture agreements or other agreements involving the sharing
of profits;


(h)           leases pursuant to which personal or real property is leased to or
from the Company or any Company Subsidiary;


(i)           powers of attorney from the Company or any Company Subsidiary;


(j)           guaranties, suretyships or other contingent agreements of the
Company or any Company Subsidiary;


(k)           all agreements, contracts, commitments and arrangements between
the Company or any Company Subsidiary and any Governmental Entity;


(l)           any agreement, contract, commitment or arrangement relating to
capital expenditures with respect to the Company and involving future payments
which exceed $5,000 in any 12 month period;


(m)           any agreement, contract, commitment or arrangement relating to the
acquisition of assets (other than in the ordinary course of business consistent
with past practice) or any capital stock of any business enterprise;


(n)           any investment banking or other professional services agreement;
 
 
 

--------------------------------------------------------------------------------

 

 
(o)           contracts (other than those covered by clause (a) through (n)
above) pursuant to which the Company and the Company Subsidiaries will receive
or pay in excess of $5,000 over the life of the contract;


(p)           any other material agreements, Contracts and commitments whether
or not entered into in the ordinary course of business; and


(q)           all proposed arrangements or contracts of the Company or the
Company Subsidiaries which the Company reasonably expects to be near
consummation and of a type that if entered into would be a Contract described in
clauses (a) through (o) above.


Neither the Company, any Company Subsidiary nor, to the Stockholders' and the
Company's knowledge, any other party thereto, is in material breach of or in
material default under any Material Contract.  Each such Material Contract is in
full force and effect, and is a legal, valid and binding obligation of the
Company and/or the applicable Company Subsidiaries and, to the Stockholders' and
the Company's knowledge, each of the other parties thereto, enforceable in
accordance with its terms.


4.19.           Insurance.


(a)           Section 4.19 of the Disclosure Schedule contains a complete and
accurate list of all insurance policies currently providing and that have been
providing coverage in favor of the Company or the Company Subsidiaries (or any
predecessor) specifying the insurer and type of insurance under each.  The
Company has heretofore delivered to Buyer true, correct and complete copies of
all such policies.  Each current policy is in full force and effect, all
premiums are currently paid, no notice of cancellation or termination has been
received with respect to any such policy and, to the knowledge of the
Stockholders and the Company, there is no threatened increase in premiums or
cancellation or termination of any such policy.  Such policies have been
sufficient for compliance with all requirements of law and any Contracts to
which the Company or any of the Company Subsidiaries is a party.  Neither the
Company nor the Company Subsidiaries (or any predecessor) has been refused any
insurance with respect to its assets and operations, nor has its coverage been
limited by any insurance carrier to which it has applied for any such insurance
or with which it has carried insurance.  Each of the Company and the Company
Subsidiaries (or any predecessor) has insured by reputable insurers the assets
used by such company (or any predecessor) in the conduct of its business that
are of an insurable character against risks of liability, casualty and fire in
adequate amounts and consistent with prudent industry practice, and maintains
such insurance against hazards, risks and liability to persons and property to
the extent and in the manner customary for companies in similar businesses,
similarly situated, and such insurance has been effective, in full force and
effect, without interruption since the date such company (or any predecessor)
commenced business.  The insurance specified in Section 4.20 of the Disclosure
Schedule has been effective, in full force and effect, without interruption
since the date specified in Section 4.20 of the Disclosure Schedule as the
initial date of coverage.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           There is no pending claim by the Company or the Company
Subsidiaries under any insurance policy listed in Section 4.19 of the Disclosure
Schedule.  Section 4.19 of the Disclosure Schedule sets forth all claims by the
Company or the Company Subsidiaries (whether or not resolved) under any
insurance policy, which claims have been outstanding at any time since January
1, 2010. Neither the business nor the assets of the Company or the Company
Subsidiaries has had any casualty loss or occurrence which may give rise to any
claim of any kind not covered by insurance and the Company and the Company
Subsidiaries are not aware of any occurrence which may give rise to any claim
not covered by insurance.


4.20           Labor Matters.


(a) The Company and each of the Company Subsidiaries is in compliance in all
material respects with all federal, state, local and foreign Laws and
regulations respecting employment and employment practices, terms and conditions
of employment, wages, hours, collective bargaining, safety and health, work
authorization, equal employment opportunity, immigration, withholding,
unemployment compensation, worker's compensation and employee privacy and right
to know; (b) there is no pending, or, to the knowledge of the Stockholders and
the Company, any threatened, charge, complaint, allegation, application or other
process against the Company or any Company Subsidiaries before the National
Labor Relations Board or any other comparable Governmental Entity; (c) there is,
and have been, (i) no labor strike, dispute, slowdown or work stoppage or other
job action pending, or to the knowledge of the Stockholders and the Company,
threatened against or otherwise affecting or involving the Company or any
Company Subsidiaries or (ii) no lawsuits (other than grievance proceedings)
pending, or to the knowledge of the Stockholders and the Company, threatened
between the Company or any Company Subsidiaries and any current or former
employee or independent contractor of the Company or any union or other
collective bargaining unit representing any current or former employee of the
Company; (d) no employees of the Company or any Company Subsidiaries are covered
by any collective bargaining agreements and, to the knowledge of the
Stockholders and the Company, no effort is being made by any union to organize
any of the employees of the Company or any Company Subsidiaries; and (e) to its
knowledge, neither the Company nor any Company Subsidiaries has hired any
illegal aliens as employees or independent contractors.


4.21.           Environmental Matters.


(a)           Each of the Company and the Company Subsidiaries have complied in
all material respects at all times with all applicable Environmental Laws and
their requirements.  The Company and each of the Company Subsidiaries has
obtained all necessary Licenses and filed all required reports and notifications
pursuant to all Environmental Laws.  All such Licenses are in good standing, and
each of the Company and the Company Subsidiaries has complied at all times with
all terms and conditions of such Licenses.  Neither the Company nor any of the
Company Subsidiaries has received any notice or communications from any
Governmental Entity with respect to any violation of Environmental Law.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           No Environmental Claim has been filed by or against the Company or
any of the Company Subsidiaries, and neither the Company nor any of the Company
Subsidiaries has received any written notice of any investigation, claim or
review which has occurred or is pending or threatened against it by any
Governmental Entity with respect to any Environmental Laws.  Neither the Company
nor any of the Company Subsidiaries owns, operates or leases a treatment,
storage or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, as amended, or under any other comparable foreign, state or
local Law.  Neither the Company nor any of the Company Subsidiaries has
transported or arranged for the transport, treatment or disposal of any
Regulated Substances to any location.


(c)           Neither the Company nor any of the Company Subsidiaries has ever
generated, manufactured, used, transported, treated, stored, handled, disposed
of, discharged, released, transferred, produced or processed any Regulated
Substance at, to, under or on any real property owned, operated or leased by the
Company or any of the Company Subsidiaries, or any other location.  No written
or oral notification of a discharge or release of Regulated Substances by the
Company or any of the Company Subsidiaries has been registered or filed by or on
behalf of the Company or any of the Company Subsidiaries, and no site or
facility now or previously owned, operated or leased by the Company or any of
the Company Subsidiaries is listed on the United States Environmental Protection
Agency's National Priorities List of Uncontrolled Hazardous Waste Sites or any
similar list of sites requiring investigation or clean-up.


(d)           No Liens have arisen under or pursuant to any Environmental Law on
any site or facility now or previously owned, operated or leased by the Company
or any of the Company Subsidiaries, and, to the knowledge of the Stockholders
and the Company, no Governmental Entity has taken, or is in the process of
taking, any action that could subject any such site or facility to such
Liens.  There are no conditions existing at any real property ever owned,
operated or leased by the Company or any of the Company Subsidiaries that will
require now or in the future remedial or corrective action, removal, monitoring
or closure pursuant to Environmental Law.


(e)           Neither the Company nor any of the Company Subsidiaries has
contractually, or by operation of Law, assumed or succeeded to any liabilities
related to Environmental Laws of any predecessors of the Company or the Company
Subsidiaries.


4.22.           Transactions with Affiliates.  Except as stated in Schedule
4.22, none of the Company, the Company's Subsidiaries, the officers, directors,
managers, or Affiliates of any of the Company, the Company Subsidiaries, or the
Affiliates of any such officer, director or manager: (a) has borrowed money
from, or loaned money to, the Company or the Company Subsidiaries, (b) is a
party to any Contract with the Company or the Company Subsidiaries, (c) has
asserted or threatened to assert any claim against the Company or the Company
Subsidiaries, (d) is engaged in any transaction with the Company or the Company
Subsidiaries, (e) has any direct or indirect financial interest in any
competitor, supplier, customer, lessor, lessee, distributor, or sales agent of
the Company, the Company Subsidiaries or the business, or otherwise does
business with the Company or any of the Company Subsidiaries, (f) owns, directly
or indirectly, in whole or in part, or has any other interest in, any tangible
or intangible property or other assets which the Company or the Company
Subsidiaries uses or has used or proposes to use in the conduct of its business
or otherwise, or (g) has any claim whatsoever against, or owes any amount to,
the Company or any of the Company Subsidiaries.  The arrangements listed in
Section 4.22 of the Disclosure Schedule pursuant to clauses (a), (b) or (d) of
this Section 4.22 are on an arms-length basis or on terms at least as favorable
to The Company as available on an arms-length basis.
 
 
 

--------------------------------------------------------------------------------

 

 
4.23.           Brokers.  No broker, finder or financial advisor or other person
is entitled to any brokerage fees, commissions, finders' fees or financial
advisory fees in connection with the transactions contemplated hereby or the
Merger by reason of any action taken by the Stockholders, the Company or any of
their respective directors, officers, employees, representatives or agents.


4.24.           Certain Agreements.  Neither the Company nor any Company
Subsidiary is a party to any: (a) agreement with any director, officer or other
employee of the Company or any Company Subsidiary, the benefits of which are
contingent, or the terms of which are materially altered, upon the occurrence of
a transaction involving the Company of the nature contemplated by this
Agreement; or (b) agreement or plan, any of the benefits of or rights under
which will be increased, or the vesting or payment of the benefits of or rights
under which will be accelerated, by the occurrence of any of the transactions
contemplated by this Agreement or the value of any of the benefits of which will
be calculated on the basis of any of the transactions contemplated by this
Agreement.


4.25.           Absence of Certain Commercial Practices.  Neither the
Stockholders, the Company nor any Company Subsidiary, nor, to the knowledge of
the Stockholders and the Company, any director, officer, agent, employee or
other person acting on behalf of the Company or any Company Subsidiary, has: (i)
given or agreed to give any gift or similar benefit of more than nominal value
to any customer, supplier, or governmental employee or official or any other
person who is or may be in a position to help or hinder the Company or any
Company Subsidiary or assist the Company or any Company Subsidiary in connection
with any proposed transaction, which gift or similar benefit, if not given in
the past, might have materially and adversely affected the business or prospects
of the Company or any Company Subsidiary, or which, if not continued in the
future, might materially and adversely affect the business or prospects of the
Company or any Company Subsidiary; or (ii) used any corporate or other funds for
unlawful contributions, payments, gifts, or entertainment, or made any unlawful
contributions, payments or gifts, or made any unlawful expenditures relating to
political activity to government officials or others or established or
maintained any unlawful or unrecorded funds in violation of Section 30A of the
Exchange Act.  Neither the Stockholders, the Company nor any Company Subsidiary,
nor, to the knowledge of the Stockholders and the Company, any director,
officer, agent, employee or other person acting on behalf of the Company or any
Company Subsidiary, has accepted or received any unlawful contributions,
payments, gifts or expenditures.


4.26.           Bank Accounts.  Section 4.26 of the Disclosure Schedule sets
forth an accurate list of each bank, trust company, savings institution or other
financial institution with which the Company has an account or safe deposit box
and the names and identification of all persons authorized to draw thereon or to
have access thereto, and sets forth the names of each person holding powers of
attorney or agency authority from the Company, as applicable, and a summary of
the terms thereof and the names of each person holding credit cards in the name
of the Company, with the credit cards being so held identified.
 
 
 

--------------------------------------------------------------------------------

 

 
4.27.           Corporate Names.  Section 4.27 of the Disclosure Schedule sets
forth a complete and accurate list of names used by the Company and each of the
Company Subsidiaries in addition to its corporate name.


4.28.           Current Operations.  The Company and one of the Company
Subsidiaries have  current business operations as disclosed in the Company’s
filings with the SEC.


4.29.           Books and Records.  The books of account, minute books, stock
record books and other records of the Company and the Company Subsidiaries, all
of which have been made available to Buyer, are complete and correct in all
material respects and have been maintained in accordance with sound business
practices in all material respects.


4.30           Listing and Maintenance Requirements.  The Company's Common Stock
is registered pursuant to the Securities Act of 1933, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from the OTC Bulletin Board to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.  Following the consummation of the sale,
the Common Stock will be eligible for continued trading on the OTC Bulletin
Board.


4.31           Manipulation of Price.  Neither the Stockholders nor the Company
has, and to their knowledge, no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company.


4.32.           Full Disclosure.  No representation or warranty, exhibit or
schedule furnished by or on behalf of the Company or any of the Company
Subsidiaries in this Agreement or any other Transaction Document contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein not misleading.  None of the Stockholders, the Company or the Company
Subsidiaries has any knowledge of any facts pertaining to the Stockholders, the
Company or the Company Subsidiaries, or their business or assets that could have
a Material Adverse Effect and that have not been disclosed in this Agreement,
the schedules and exhibits hereto and the Transaction Documents, except for any
facts relating solely to general economic, business or political developments
affecting the economy generally.


5.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to the Company that:


5.1          Organization of Buyer.  Buyer is an individual.
 
 
 

--------------------------------------------------------------------------------

 

 
5.2          Authority.  The execution, delivery and performance by Buyer of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by Buyer.  The Transaction
Documents have been duly executed and delivered by Buyer.


5.3           No Violation; Consents and Approvals.  The execution and delivery
by Buyer of the Transaction Documents does not, and the consummation of the
transactions contemplated hereby and thereby and compliance with the terms
hereof and thereof will not conflict with, or result in any violation of or
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, (a) any Laws applicable to Buyer or the property or
assets of Buyer, or (b) give rise to any right of termination, cancellation or
acceleration under, or result in the creation of any Lien upon any of the
properties of Buyer under, any Contracts to which Buyer is a party or by which
Buyer or any of its assets may be bound, except, and (i) in the case of clauses
(a) and (b), for such conflicts, violations or defaults as to which requisite
waivers or consents will have been obtained prior to the Closing or which,
individually or in the aggregate, would not have a Material Adverse Effect.  No
Governmental Approval is required to be obtained or made by or with respect to
Buyer in connection with the execution and delivery of this Agreement or the
consummation by Buyer of the transactions contemplated hereby, except where the
failure to obtain such Governmental Approval would not, individually or in the
aggregate, have an Buyer Material Adverse Effect.


5.4           Purchase Entirely for Own Account.  The Shares to be received by
Buyer hereunder will be acquired for its own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and Buyer has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act without prejudice, however, to Buyer's right at all times to
sell or otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws.  Nothing contained herein shall be
deemed a representation or warranty by Buyer to hold the Shares for any period
of time.  Buyer is not a broker-dealer registered with the SEC under the 1934
Act or an entity engaged in a business that would require it to be so
registered.


5.5           Restricted Securities.  Buyer understands that the Shares are
characterized as "restricted securities" under the U.S. federal securities laws
inasmuch as they are being acquired from the Stockholders in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.


5.6           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:


(a)           "The securities represented hereby have not been registered under
the Securities Act of 1933, as amended (the "Act") and may not be transferred
unless (i) such securities have been registered for sale pursuant to the Act,
(ii) such securities may be sold pursuant to Rule 144(k), or (iii) the Company
has received an opinion of counsel reasonably satisfactory to it that such
transfer may lawfully be made without registration under the Securities Act of
1933 or qualification under applicable state securities laws."
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.


6.  Covenants Relating to Conduct of Business Pending the Closing


6.1           Conduct of the Business Pending the Closing.


(a)           During the period from the date of this Agreement and continuing
until the Closing, each of the Stockholders and the Company agrees, that neither
the Stockholders nor the Company shall, and shall cause the Company Subsidiaries
not to, engage in any business whatsoever other than in connection with the
consummation of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to preserve intact its business and assets,
maintain its assets in good operating condition and repair (ordinary wear and
tear excepted), retain the services of its officers, employees and independent
contractors and use reasonable commercial efforts to keep in full force and
effect liability insurance and bonds comparable in amount and scope of coverage
to that currently maintained with respect to its business, unless, in any case,
Buyer consents otherwise in writing.


(b)           During the period from the date of this Agreement and continuing
until the Closing, each of the Stockholders and the Company agrees as to itself
and, with respect to the Company, the Company Subsidiaries, that except as
expressly contemplated or permitted by this Agreement, or to the extent that the
other party shall otherwise consent in writing:


(i)           It shall not amend or propose to amend its certificate of
incorporation or by-laws or equivalent organizational documents except as
contemplated in this Agreement.


(ii)           It shall not, nor in the case of the Company shall it permit the
Company Subsidiaries to, issue, deliver, sell, redeem, acquire, authorize or
propose to issue, deliver, sell, redeem, acquire or authorize, any shares of its
capital stock of any class or any securities convertible into, or any rights,
warrants or options to acquire, any such shares or convertible securities or
other ownership interest and, in the case of the Stockholders, shall not sell or
otherwise transfer the Shares, provided that the Company shall be permitted to
issue the shares of its Common Stock to be issued to the Stockholders of Buyer
under the terms of the Merger Agreement.


(iii)           It shall not, nor in the case of the Company shall it permit any
of the Company Subsidiaries to, nor shall it propose to: (i) declare, set aside,
make or pay any dividend or other distribution, payable in cash, stock, property
or otherwise, with respect to any of its capital stock or (ii) reclassify,
combine, split, subdivide or redeem, purchase or otherwise acquire, directly or
indirectly, any of its capital stock.
 
 
 

--------------------------------------------------------------------------------

 

 
(iv)           Other than dispositions in the ordinary course of business
consistent with past practice which would not cause a Material Adverse Effect,
individually or in the aggregate, to it and its subsidiaries, taken as a whole,
it shall not, nor shall it permit any of its subsidiaries to, sell, lease,
encumber or otherwise dispose of, or agree to sell, lease (whether such lease is
an operating or capital lease), encumber or otherwise dispose of its assets.


(v)           It shall promptly advise the other party hereto in writing of any
change in the condition (financial or otherwise), operations or properties,
businesses or business prospects of such party or any of its subsidiaries which
would result in a Material Adverse Effect.


(vi)           It shall not permit to occur any (1) change in accounting
principles, methods or practices, investment practices, claims, payment and
processing practices or policies regarding intercompany transactions, (2)
incurrence of Indebtedness or any commitment to incur Indebtedness, any
incurrence of a contingent liability, Contingent Obligation or other liability
of any type, (3) cancellation of any debt or waiver or release of any contract,
right or claim, except for cancellations, waivers and releases in the ordinary
course of business consistent with its past practice which do not exceed $10,000
in the aggregate, (4) amendment, termination or revocation of, or a failure to
perform obligations or the occurrence of any default under, (Y) any contract or
agreement (including, without limitation, leases) to which it is or, as of
December 31, 2008, was a party, other than in the ordinary course of business
consistent with past practice, or (Z) any License, (5) execution of termination,
severance or similar agreements with any of its officers, directors, employees,
agents or independent contractors or (6) entering into any leases of real
property or agreement to acquire real property.


(vii)           It shall not, and the Company shall not permit any of the
Company Subsidiaries to, take or agree or commit to take any action, (i) that is
reasonably likely to make any of its representations or warranties hereunder
inaccurate; or (ii) that is prohibited pursuant to the provisions of this
Article VI.


7.           Additional Agreements.


7.1           Access to Information.  From the date hereof until the Closing or
the earlier termination of this Agreement, each party shall give the other party
and its respective counsel, accountants, representatives and agents full access,
upon reasonable notice and during normal business hours, to such party's
facilities and the financial, legal, accounting and other representatives of
such party with knowledge of the business and the assets of such party and, upon
reasonable notice, shall be furnished all relevant documents, records and other
information concerning the business, finances and properties of such party and
its subsidiaries that the other party and its respective counsel, accountants,
representatives and agents, may reasonably request.  No investigation pursuant
to this Section 7.1 shall affect or be deemed to modify any of the
representations or warranties hereunder or the condition to the obligations of
the parties to consummate the transactions contemplated hereby; it being
understood that the investigation will be made for the purposes among others of
the board of directors of each party determining in its good faith reasonable
business judgment the accuracy of the representations and warranties of the
other party.  In the event of the termination of this Agreement, each party, if
so requested by the other party, will return or destroy promptly every document
furnished to it by or on behalf of the other party in connection with the
transactions contemplated hereby, whether so obtained before or after the
execution of this Agreement, and any copies thereof (except for copies of
documents publicly available) which may have been made, and will use reasonable
efforts to cause its representatives and any representatives of financial
institutions and investors and others to whom such documents were furnished
promptly to return or destroy such documents and any copies thereof any of them
may have made.
 
 
 

--------------------------------------------------------------------------------

 

 
7.2           No Shop; Acquisition Proposals.  From the date hereof until the
Closing or the earlier termination of this Agreement, neither the Stockholders
nor the Company shall, nor shall they authorize or permit any of their
respective officers, directors or employees or Subsidiaries or any investment
banker, financial advisor, attorney, accountant or other representative retained
by it to, solicit, initiate or encourage (including by way of furnishing
information), or take any other action to facilitate, any inquiries or the
making of any proposal which constitutes, or may reasonably be expected to lead
to, any Takeover Proposal, or negotiate with respect to, agree to or endorse any
Takeover Proposal.  The Stockholders and the Company shall promptly advise Buyer
orally and in writing of any such inquiries or proposals and shall also promptly
advise Buyer of any developments or changes regarding such inquiries or
proposals.  The Stockholders and the Company shall immediately cease and cause
to be terminated any existing discussions or negotiations with any persons
(other than Buyer) conducted heretofore with respect to any Takeover
Proposal.  The Stockholders and the Company agree not to release (by waiver or
otherwise) any third party from the provisions of any confidentiality or
standstill agreement to which the Stockholders or the Company is a party.


7.3           Legal Conditions to Closing; Reasonable Efforts.  Each of Buyer,
the Stockholders and the Company shall take all reasonable actions necessary to
comply promptly with all legal requirements which may be imposed on itself with
respect to the consummation of the transactions contemplated hereby and will
promptly cooperate with and furnish information to each other in connection with
any such requirements imposed upon any of them or any of their Subsidiaries in
connection with the consummation of the transactions contemplated
hereby   pursuant to the terms of the Agreement.  Each of Buyer, the
Stockholders and the Company will, and the Company will cause the Company
Subsidiaries to, take all reasonable actions necessary to obtain (and will
cooperate with each other in obtaining) any consent, authorization, order or
approval of, or any exemption by, any Governmental Entity or other public or
private third party, required to be obtained or made by Buyer, the Stockholders
or the Company or any of the Company Subsidiaries in connection with the Closing
or the taking of any action contemplated thereby or by this Agreement.


7.4           Certain Filing.  Each party shall cooperate with the other in (a)
determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material contracts, in connection with the consummation of the transactions
contemplated by this Agreement and (b) seeking any such actions, consents,
approvals or waivers or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.  Each party shall consult with the other in connection
with the foregoing and shall use all reasonable commercial efforts to take any
steps as may be necessary in order to obtain any consents, approvals, permits or
authorizations required in connection with the transactions contemplated hereby
and the Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
7.5           Public Announcements and Filings.  Each party shall give the other
a reasonable opportunity to comment upon, and, unless disclosure is required, in
the opinion of counsel, by applicable law, approve (which approval shall not be
unreasonably withheld), all press releases or other public communications of any
sort relating to this Agreement or the transactions contemplated hereby.


8.  Conditions to Closing.


8.1           Conditions to Buyer's Obligations. The obligation of Buyer to
purchase the Shares at the Closing is subject to the fulfillment to Buyer's
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):


(a)           The representations and warranties made by the Stockholders and/or
the Company in Section 4 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.  The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.


(b)           The Stockholders and the Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.


(c)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby, in the other Transaction Documents or in the Merger Agreement.


(d)           The Stockholders and the Company shall have delivered a
Certificate, executed on behalf of the Stockholders and the Company by its Chief
Executive Officer or its Chief Financial Officer, respectively, dated as of the
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c), (g) and (i) of this Section 8.1.  Such certificates
can be waived at the option of either party to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
(e)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents,
certifying the current versions of the Articles of Organization and Bylaws or
other organizational documents of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company unless otherwise waived.


(f)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.


(g)           All debt of the company shall have been paid or released by:
(i)           payments at closing, or
(ii)           duly executed Release documents
 
(iii)
subsidiary debt shall remain so long as it has not been incurred by or
guaranteed by Company.



(h)           Satisfactory due diligence as to books and records prior to 5 days
before closing.


(i)           Stockholders as Directors shall have appointed Buyers designees as
CEO and as a director, and Stockholders shall resign officer positions from
Company at closing, with Board resignations to be effective upon payment of the
Purchase Price.


8.2           Conditions to Obligations of the Stockholders. The Stockholders'
obligation to sell the Shares at the Closing is subject to the fulfillment to
the satisfaction of the Stockholders on or prior to the Closing Date of the
following conditions, any of which may be waived by the Stockholders:


(a)           The representations and warranties made by Buyer in Section 5
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing Date with the same
force and effect as if they had been made on and as of said date.  Buyer shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.


(b)           Buyer shall have delivered the Purchase Price and other
consideration to the Stockholders.
 
(c)           The Company agrees to spin off Time Marketing Associates, Inc., to
the Company’s stockholders no later than 60 days from the date of this
Agreement.


(d)           Company shall have granted the Option to Stockholders to purchase
from the Company the 50% of outstanding stock of each of Tenth Street, Inc. and
Time Management, Inc. which are currently 50% owned subsidiaries of the Company
for $10 and assumption of debt by Stockholder and indemnity by Stockholder to
Company. Such Option shall be in the form of a written document providing that
the option expires 30 days from the date of this agreement. Option shall
provide:
 
 
 
 

--------------------------------------------------------------------------------

 
Certificates for the shares of the subsidiaries named shall be delivered to
Stockholders in exchange for:
 
1.
Assumption of all tax liabilities attributable to the subsidiaries, in writing.

 
2.
Assumption of all of the trade payables of the subsidiaries, in writing.

 
3.
Executing an indemnity agreement to Company for any debts of any of the named
subsidiaries; and

 
4.
All current receivables, liabilities, assets, cash, and deferred income in the
subsidiaries, shall remain wholly in the subsidiaries, and the subsidiaries
shall remain conducting business as historically conducted. Stockholders shall
remain as management and directors of said subsidiaries.





8.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Stockholders, on the one hand, and Buyer,
on the other hand, to effect the Closing shall terminate as follows:


(i)           Upon the mutual written consent of the Stockholders and Buyer;


(ii)           By the Stockholders if any of the conditions set forth in Section
8.2 shall have become incapable of fulfillment, and shall not have been waived
by the Company;


(iii)           By Buyer if any of the conditions set forth in Section 8.1 shall
have become incapable of fulfillment, and shall not have been waived by Buyer;
or


(iv)           By either the Stockholders or Buyer if the Closing has not
occurred on or prior to July 15, 2010;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party's seeking to
terminate its obligation to effect the Closing.


(b)           Nothing in this Section 8.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.


(c)           In the event Buyer rejects the company books and records due to a
due diligence issue, Buyer shall give Seller notice and Right to Cure the issue.
If it cannot be cured the deposit shall be refunded upon 15 days written notice.
 
 
 

--------------------------------------------------------------------------------

 

 
9.           Survival and Indemnification.


9.1  Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for a period of one (1) year from the Closing
Date.


9.2  Indemnification.


(a)           To the extent permitted by law, the Stockholders shall indemnify
and hold harmless Buyer and its Affiliates and their respective directors,
officers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, "Losses") to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.


(b)           To the extent permitted by law, Buyer shall indemnify and hold
harmless the Stockholders from and against any and all Losses to which the
Stockholders may become subject as a result of any breach of representation,
warranty, covenant or agreement made by or to be performed on the part of Buyer
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.


9.3  Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the "Indemnified Person") of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 9.2, such Indemnified Person shall promptly notify
the indemnifying party (the "Indemnifying Party") in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Person, and shall assume the
payment of all reasonable fees and expenses; provided, however, that the failure
of any Indemnified Person so to notify the Indemnifying Party shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent that
the Indemnifying Party is materially prejudiced by such failure to notify.  In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Indemnifying Party and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Indemnifying Party
shall not be liable for any settlement of any proceeding effected without its
written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Indemnifying Party shall not effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such proceeding.
 
 
 

--------------------------------------------------------------------------------

 

 
9.4           Limitations.  Notwithstanding the foregoing, the obligation under
this Agreement of an Indemnifying Party to indemnify any Indemnified Party with
respect to Losses shall not exceed the Purchase Price.  The foregoing limitation
shall not apply, however, to (i) any breach of the representations or warranties
in Sections 4.1, 4.2, 4.5, 4.6, 4.18, 4.22, 4.24, 5.1 and 5.2, (ii) any breach
of representations or warranties that was made with an intent to mislead or
defraud or with reckless disregard for the accuracy thereof and (iii) any breach
of any covenant or agreement to be performed by a party hereunder.


10.           Miscellaneous.


10.1           Reverse Split of Issued and Outstanding Stock. Reverse split of
the issued and outstanding common stock of Company at a ratio to be determined
by the Company, shall be completed as soon as practical after Closing.


10.2           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the other party, provided,
however, that Buyer may assign its rights and delegate its duties hereunder in
whole or in part to an Affiliate without the prior written consent of the
Company or the Stockholders provided, that no such assignment or obligation
shall affect the obligations of Buyer hereunder.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties and to successors by operation
of law.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.


10.3           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and transmitted via facsimile or by .pdf (portable document format)
via electronic mail, each of which shall be deemed an original.


10.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


10.5           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days' advance written notice to the other party:
 
 
 

--------------------------------------------------------------------------------

 

 

   
If to the Stockholders:
with a copy to (which shall not constitute notice):
Michael F. Pope
 
Philip C. La Puma
Iwona J. Alami, Esq.
 
Law Office of Iwona J. Alami
1580 N. Batavia St., Suite 2
620 Newport Center Dr., Suite 1100
Orange, CA 92867
Newport Beach, CA  92660
 
Fax: 949-495-9927
   
If to Buyer:
     
William Alverson
 
4440 PGA Blvd., Suite 600
 
Palm Beach, FL 33410
 




or such other address or telex or telecopy number as such party may hereafter
specify for the purpose by notice to the other party hereto.


10.6           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith. Stockholders agree to pay the following
expenses at closing, from gross proceeds: $20,000 for legal services rendered to
Iwona J. Alami, Esq., payable $15,000 cash at the Closing; $5,000 for legal
services rendered to Iwona J. Alami, Esq. payable upon full payment of the Note
and $8,000 for audit fees for fiscal year ended June 30, 2010 payable upon full
payment of the Note.


10.7           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Stockholders, the Company
and Buyer.


10.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
 
 

--------------------------------------------------------------------------------

 

 
10.9           Entire Agreement.  This Agreement, including the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.


10.10           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of California located in
Orange County and the United States District Court for the District of
California for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.




[signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

       
The Stockholders
                                 
/s/ Michael F. Pope
         
Michael F. Pope
                                             
/s/ Philip C. La Puma
         
    Philip C. La Puma
                                                         
Time Associates, Inc.
                                 
By: /s/ Michael F. Pope
         
Name:  Michael F. Pope
         
Title:    President
                                             
Buyer:  William Alverson
                                 
By: /s/ William Alverson
         
Name:
         
Title:
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
DISCLOSURE SCHEDULES
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
Promissory Note and Pledge Agreement


The Note in the amount of $78,000 payable to Iwona J. Alami Trust Account shall
be secured by pledged shares of common stock in the amount of 5,461.000 shares
which shall be released to Buyer upon the full payment of the Note.  The $78,000
amount of the Purchase Price to be received upon the full payment of the Note
shall be paid as follows:
$32,500 payable to Michael F. Pope
  $32,500 payable to Philip C. La Puma
$5,000 payable to Iwona J. Alami, Esq.
$8,000 payable to as directed for audit fees and expenses.




SCHEDULE 4.7
Subsidiaries


50% owned each
Time Marketing Associates, Inc.
Time Management, Inc.
Tenth Street, Inc.




SCHEDULE 4.15(a)
Intellectual Property


None




SCHEDULE 4.16
Pending or Threatened Claims, Investigations, Proceedings, Suits, or Actions


None




SCHEDULE 4.18
Contracts and Commitments
a) – q), inclusive


None, except:
Transfer agent contract for services on an ongoing basis. (Integrity Stock
Transfer)




SCHEDULE 4.20
Insurance


None




 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.22
Transactions with Affiliates




There are no other arrangements such as listed in Section 4.22 of the Share
Purchase Agreement, except as shown as in the most recently filed 10K under
Certain Transactions/Related Parties.
 
 
SCHEDULE 4.26
Bank Accounts


To Be Provided to Legal Counsel


SCHEDULE 4.27
Time Lending, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A




19,461,000 shares of common stock to be delivered as follows: shares to be
released to Buyer upon payment of $180,000 (less expenses per Section 10.6):
13,200,000 shares of common stock (6,600,000 held by each Stockholder).


Shares of common stock to be held in escrow (pursuant to an escrow agreement and
the Note) until the full payment of the Note: 5,461,000 shares of common stock
(2,730,500 held by each Stockholder).


The number of shares of common stock to be held in escrow subject to the lock-up
agreement as provided in this Agreement: 800,000 shares of common stock (400,000
shares held by each Stockholder) which shall equal to not more than 10,000 post
reverse split shares of common stock of Time as set forth in this
Agreement.  Any additional shares shall be released to the Buyer.
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B


Lock Up Agreements
 
 
 
 

--------------------------------------------------------------------------------

 




Exhibit C


Option Agreements